915 F.2d 1572
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Hassan Mujahid MADYUM, Plaintiff-Appellant,v.Donal CAMPBELL, Mike Slaughter, Stephen Box, Daviel B.Westbrooks, William Johnson, Steve Dotson, DaleJohnson, Defendants-Appellees.
No. 89-6537.
United States Court of Appeals, Sixth Circuit.
Oct. 2, 1990.

Before KENNEDY and KRUPANSKY, Circuit Judges, and LIVELY, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Hassan Mujahid Madyum is incarcerated at the Turney Center Industrial Prison, Only, Tennessee.  Madyum filed a civil rights action under 42 U.S.C. Sec. 1983 against seven named prison officials in which he claimed that the defendants denied him due process of law in the course of several prison disciplinary proceedings.  The matter was referred to a magistrate who conducted a hearing and recommended that the complaint be dismissed as frivolous under 28 U.S.C. Sec. 1915(d).  The district court adopted the recommendation over Madyum's objections and this appeal followed.  The parties have briefed the issues, Madyum acting in his own behalf.  In addition, Madyum has filed a motion for the appointment of appellate counsel and other miscellaneous relief.


3
The district court was entitled to pierce the veil of the complaint's factual allegations and dismiss those claims whose factual contentions are clearly baseless.  This it did through a hearing conducted by the magistrate and attended by appellant.  The magistrate's report and recommendation adopted by the district court discloses that appellant's factual contentions are indeed baseless.  The complaint was properly dismissed.  The judgment of the district court is affirmed.


4
Accordingly, all pending motions are denied and the district court's judgment is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.